IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BRIAN W. JONES, ASSIGNEE OF ARP           : No. 480 WAL 2018
ASSOCIATES LLC,                           :
                                          :
                   Petitioner             : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
JOHN SKARO AND KAREN A. SKARO,            :
DOROTHY DONAUER, AND PNC BANK,            :
N.A.,                                     :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of June, 2019, the Petition for Allowance of Appeal is

DENIED.